Citation Nr: 1816707	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to April 25, 2014, for service connection for glaucoma of the right eye.

2. Entitlement to a disability rating in excess of 10 percent since November 19, 2010, and in excess of 30 percent since November 15, 2015, for glaucoma of the bilateral eyes. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from February 1972 to February 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a disability rating in excess of 10 percent since November 19, 2010 and in excess of 30 percent since November 15, 2015 for glaucoma of the bilateral eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran submitted a claim for glaucoma on November 19, 2010, and had glaucoma of the right eye on that date. 


CONCLUSION OF LAW

The criteria for an effective date of November 19, 2010, but no earlier, for the grant of entitlement to service connection for glaucoma of the right eye have been met. 
38 U.S.C. §§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400. Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

In his August 2012 Notice of Disagreement, the Veteran specifically disagreed with the RO's decision to only grant service connection for glaucoma of the left eye and not the right eye. In a November 2015 rating decision, the RO granted service connection for glaucoma of the right eye, effective April 25, 2014. However, this was not a total grant of the claim on appeal, because glaucoma of the left eye was effective November 19, 2010.

The Veteran's private treatment record from Dr. R.T. shows that he had a diagnosis of open-angle glaucoma of the right eye at least as early as December 19, 2005.

Therefore, the Board will grant the Veteran an effective date of November 19, 2010, for his right eye glaucoma. This is the earliest date that VA was in receipt of a claim from the Veteran for his glaucoma of the right eye.


ORDER

An effective date of November 19, 2010, but no earlier, for the grant of entitlement to service connection for right eye glaucoma is granted.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to a higher disability rating for open-angle glaucoma of the bilateral eyes. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran's private treatment records reflect that he is diagnosed with both open-angle glaucoma of both eyes and cataracts of both eyes. There is nothing in the record that shows what symptoms are attributable to the service-connected open-angle glaucoma or the non-service-connected cataracts. An opinion on this issue should be obtained. See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA medical examination by an examiner with sufficient expertise to determine the nature and current severity of his service-connected open-angle glaucoma. 

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should provide an opinion as to what symptoms of the Veteran are attributable to the Veteran's service-connected open-angle glaucoma and which are attributable to his non-service-connected cataracts. If it is not possible to differentiate between symptoms of the two disabilities, the examiner should state that and explain why.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

Additionally, the optometrist or physician should examine the October 13, 2011, visual field test report completed by Wilson Ophthalmic (received by VA on October 13, 2011) and report the extent of visual field at each of the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for both eyes. If such cannot be accomplished, the optometrist or physician should explain why.

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


